 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
      AHKEEM DESHAVIER WILLIAMS,                         Case No. 1:18-cv-00183-AWI-SKO
 9
                         Plaintiff,
10            v.                                         ORDER DENYING PLAINTIFF’S
                                                         MOTION TO REOPEN THE CASE
11    CALIFORNIA HIGHWAY PATROL
      OFFICER ANDERSON,                                  (Doc. 38)
12
                         Defendant.                  /
13

14          On February 6, 2018, Plaintiff Ahkeem Deshavier Williams, proceeding pro se and in forma
15 pauperis, filed a civil rights action under 42 U.S.C. § 1983 arising out of his arrest on October 20,

16 2016, by an officer with the California Highway Patrol (CHP).

17          On October 11, 2018, the Court issued an order discharging an Order to Show Cause against
18 Plaintiff and ordering Plaintiff within twenty-one days to file either: (1) “proof of mailing to CHP

19 of the request for the incident report with proper payment,” or (2) “a notice of voluntary dismissal

20 pursuant to Fed. R. Civ. P. 41(a)(1).” (Doc. 34.) October 22, 2018, Plaintiff filed a “motion”

21 voluntarily dismissing his case without prejudice, (Doc. 36), and on October 25, 2018, the Court

22 closed the case (Doc. 37).

23          On February 28, 2019, Plaintiff filed a “Motion-Request for Court to Re-Open Case”
24 indicating that he has obtained the CHP incident report and identified the officer who was the subject

25 of his complaint. (Doc. 38.) While the Court acknowledges Plaintiff is now willing to prosecute

26 his case, a voluntary dismissal under Rule 41 requires no action on the part of the court and divests
27 the court of jurisdiction upon the filing of the notice of voluntary dismissal. United States v. Real

28 Property Located at 475 Martin Lane, Beverly Hills, CA, 545 F.3d 1134, 1145 (9th Cir. 2008).
 1 Therefore, when Plaintiff filed the notice of voluntary dismissal pursuant to Rule 41(a)(1) on

 2 October 22, 2018, the case was terminated and this Court was divested of jurisdiction over Plaintiff’s

 3 case. As Plaintiff voluntarily dismissed his complaint without prejudice, he is free to file a new

 4 complaint against the now-identified officer. However, Plaintiff’s motion to reopen this case (Doc.

 5 38), is DENIED.

 6          The Court DIRECTS the Clerk to send a copy of this Order to Plaintiff at his address listed
 7 on the docket for this matter.

 8
     IT IS SO ORDERED.
 9

10 Dated:     March 4, 2019                                      /s/   Sheila K. Oberto             .
11                                                    UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
